REQUESTED BY: Dear Senator Haberman:
You state that you are considering legislation to change Neb.Rev.Stat. § 43-604 (Supp. 1978). Before doing so, you request our opinion in response to several questions. The same are hereinafter discussed.
                                   I.
Who is responsible for implementing special educational programs for handicapped children?
It is the duty of the board of education of every school district to provide or contract for special education programs for all resident handicapped children who would benefit from such programs. Neb.Rev.Stat. § 43-641 (Reissue 1974) states, in part, as follows:
   "The Legislature desires to reaffirm its position that all children in the State of Nebraska, regardless of physical or mental capacity, are entitled to a meaningful educational program. It shall be the duty of the board of education of every school district to provide or contract for special education programs for all resident children who would benefit from such programs. * * *." (Emphasis added.)
                                   II.
Is it the local school boards' responsibility to seek these children  out and notify the parents? Is it the parents' responsibility to notify the school board that these programs should be put into effect?
The initial notification that a child may be `handicapped' can come to the attention of local school officials in many ways. For example, a physician who has medically treated the child could notify local school officials, as could the child's parents, other members of the child's family, friends, teachers, and, of course, others who have observed the child. In any event, if local school officials have been notified that a particular child may be `handicapped', said officials have a duty to have the child evaluated. Before any action is taken with respect to the initial placement of a `handicapped' child, a comprehensive individual evaluation of the child's educational needs must be conducted in accordance with the requirements of Rule 51 of the State Department of Education.